Citation Nr: 1602098	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection for posttraumatic stress disorder (PTSD) and depressive disorder, assigning a 50 percent rating effective May 25, 2010, and denied service connection for hypertension, erectile dysfunction, tinnitus, and renal insufficiency.  

In an April 2013 rating decision, the RO granted service connection for renal insufficiency and decreased the rating for PTSD and depressive disorder to 30 percent effective October 10, 2012.  In a September 2013 supplemental statement of the case, the RO continued the denials of service connection and higher initial rating for PTSD and depressive disorder.

In May 2014, the Veteran testified during a Board hearing by videoconference.  At that time, he submitted additional evidence with a waiver of RO review.  In a May 2015 decision, the Board granted service connection for erectile dysfunction and tinnitus, denied service connection for hypertension, and remanded the issue of a higher initial rating for PTSD and depressive disorder for further development.

In May 2015, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  As the Veteran indicated that his PTSD prevents him from securing or following any substantially gainful occupation, the issue is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In an August 2015 rating decision, the RO increased the rating for PTSD and depressive disorder to 50 percent effective the May 25, 2010, the date of service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the remand portion of the May 2015 decision, the Board requested that the AOJ obtain any VA treatment records since May 2014 and schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD and depressive disorder.  The AOJ obtained VA treatment records through July 2015 and afforded the Veteran an examination in July 2015.  In an August 2015 rating decision, the AOJ increased the rating for PTSD and depressive disorder to 50 percent effective the date of service connection.  In an August 2015 supplemental statement of the case, the AOJ denied an initial rating in excess of 50 percent both before and after October 10, 2012.  The claims file was then transferred to the Board.

In a September 2015 statement, the Veteran requested that his upcoming November 2015 VA examination be conducted somewhere other than the VA Medical Center in Denver.  He also stated that the July 2015 VA examination appears to have been a routine examination and not the examination requested by the Board in the prior remand.  In November 2015, he was afforded another VA psychiatric examination.  

As the November 2015 examination is pertinent to the issues on appeal, the AOJ must review the evidence in the first instance.  The AOJ should thereafter readjudicate the claim considering all the evidence added to the claims file since the issuance of the September 2013 supplemental statement of the case.  The AOJ should additionally adjudicate the claim for a TDIU.  The AOJ should also obtain any VA treatment records since July 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since July 2015.

2.  Then, readjudicate the claim, to include the adjudication of the claim for a TDIU.  This readjudication should include consideration of all the evidence added to the claims file since the issuance of the September 2013 supplemental statement of the case, to include the November 2015 VA examination report.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

